Name: COMMISSION REGULATION (EC) No 3092/93 of 9 November 1993 re-establishing the levying of customs duties on products of categories 15, 18 and 83 (order Nos 40.0150, 40.0180 and 40.0830), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 278/12 Official Journal of the European Communities 11 . 11 . 93 COMMISSION REGULATION (EC) No 3092/93 of 9 November 1993 re-establishing the levying of customs duties on products of categories IS, 18 and 83 (order Nos 40.0150 , 40.0180 and 40.0830), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 15, 18 and 83 (order Nos 40.0150, 40.0180 and 40.0830), originating in Indonesia, the relevant ceilings amount to 227 000 pieces, 112 and 60 tonnes respectively ; Whereas on 28 May 1993 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against these ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries (')., extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 14 November 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order No Category(unit) CN code Description 40.0150 15 6202 11 00 Women's or girls ' woven overcoats, raincoats and (1 000 pieces) ex 6202 12 10 other coats , cloaks and capes ; jackets and blazers, ex 6202 1 2 90 of wool, of cotton or of man-made textile fibres ex 6202 13 10 (other than parkas) (of category 21 ) ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 40.0180 18 6207 11 00 Men's and boys' singlets and other vests, under ­ (tonnes) 6207 19 00 pants, briefs, nightshirts, pyjamas, bathrobes, dres ­ 6207 21 00 sing gowns and similar articles, other than knitted 6207 22 00 or crocheted 6207 29 00 6207 91 00 6207 92 00 6207 99 00 (  ) OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 396, 31 12. 1992, p. 1 . 11 . 11 . 93 Official Journal of the European Communities No L 278/ 13 Order No Category(unit) CN code Description 40.0180 6208 11 00 Women's and girls' singlets and other vests, slips, (cont 'd) 6208 19 10 petticoats, briefs, panties, nightdresses, pyjamas, 6208 19 90 negliges, bathrobes, dressing gowns and similar 6208 21 00 articles, other than knitted or crocheted 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 40.0830 83 6101 10 10 Overcoats, jackets, blazer and other garments, (tonnes) 6101 20 10 including ski suits, knitted or crocheted, excluding 6101 30 10 garments of categories 4, 5, 7, 13, 24, 26, 27, 28 , 68 , 69, 72, 73, 74 and 75 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 November 1993 . For the Commission Christiane SCRIVENER Member of the Commission